                         Case 2:20-cv-01925-JCM Document 8 Filed 12/02/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                       ***
                 7    IN RE:                                                     Bankr. Case No. BK-S-19-10001-BTB
                 8    DATABASEUSA.COM LLC,
                 9    Debtor
               10
                      INFOGROUP, INC.,                                           Case No. 2:20-CV-1925 JCM
               11
                                                                 Plaintiff(s),                   ORDER
               12
                               v.
               13
                      DATABASEUSA.COM, LLC, EVEREST
               14     GROUP, LLC,
               15                                            Defendant(s).
               16
               17
                              Presently before the court are appellant Infogroup, Inc. (“Infogroup”)’s motions to accept
               18
                      documents under seal, (ECF No. 5), and to extend time to file opening brief, (ECF No. 7).
               19
                              Pursuant to Federal Rule of Bankruptcy Procedure 8009(f), this court finds good reason to
               20
                      accept into the record of this appeal the documents placed under seal by the bankruptcy court.
               21
                      Appellant’s motion to accept documents under seal is granted. (ECF No. 5). The bankruptcy clerk
               22
                      may now “transmit it to the clerk of the court where the appeal is pending as part of the record.”
               23
                      Fed. R. Bankr. P. 8009(f).
               24
                              This court also grants appellant’s motion to extend the briefing period for a period of thirty
               25
                      (30) days after the sealed portion of the record is received from the bankruptcy court. (ECF No.
               26
                      7); see also Fed. R. Bank. Proc. 8018(a)(1). This court agrees with appellant’s interpretation and
               27
                      finds this request in good faith. (Id.).
               28

James C. Mahan
U.S. District Judge
                        Case 2:20-cv-01925-JCM Document 8 Filed 12/02/20 Page 2 of 2



                1           Accordingly,
                2           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that appellant’s motion to
                3     accept documents under seal (ECF No. 5) be, and the same hereby is, GRANTED.
                4           IT IS FURTHER ORDERED that plaintiff Leland Osborne’s motion to extend time to file
                5     opening brief (ECF No. 7) be, and the same hereby is, GRANTED.
                6           DATED December 2, 2020.
                7                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
